[Cite as State v. Donaldson, 2014-Ohio-5558.]




                 Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                                  JOURNAL ENTRY AND OPINION
                                          No. 101974



                                           STATE OF OHIO

                                                        RESPONDENT

                                                  vs.

                                      LONNIE L. DONALDSON

                                                        PETITIONER




                                            JUDGMENT:
                                        PETITION DISMISSED



                                         Writ of Habeas Corpus
                                          Motion No. 479034
                                          Order No. 479579

              RELEASE DATE: December 12, 2014
ATTORNEYS FOR PETITIONER

Vicki L. Ward
Shayla Alexandra King
Attorneys at Law
75 Public Square
Cleveland, Ohio 44113

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Daniel T. Van
        Assistant Prosecuting Attorney
Justice Center - 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
KENNETH A. ROCCO, J.:

       {¶1} On September 26, 2014, Lonnie Donaldson, filed a “Motion for leave to plead and

petition for writ of habeas corpus.” He avers that he is being held on excessive bail in the

underlying case, State v. Donaldson, Cuyahoga C.P. No. CR-07-502443-A, in which the trial

court recently set bond at $750,000.00 for charges of aggravated murder and attempted murder.

For the following reasons, this court dismisses the petition, sua sponte.

       {¶2} Donaldson’s petition is not verified as required by R.C. 2725.04. In Chari v. Vore,

91 Ohio St. 3d 323, 2001-Ohio-49, 744 N.E.2d 763, the Supreme Court of Ohio reversed the

court of appeals’ granting of the writ and awarding of relief and held that the cause should have

been summarily dismissed because the petition was not verified.             Additionally, Donaldson

failed to support his complaint with an affidavit “specifying the details of the claim” as required

by Loc.App.R. 45(B)(1)(a). State ex rel. Leon v. Cuyahoga Cty. Court of Common Pleas, 123
Ohio St. 3d 124, 2009-Ohio-4688, 914 N.E.2d 402.

       {¶3} Donaldson improperly captioned his petition.            He used the caption for his

underlying case as the caption for his habeas corpus petition. Thus, the state of Ohio is listed as

plaintiff-respondent. However, “the individual who has actual legal custody over the inmate is

the only proper respondent in a habeas corpus action.”         Rockwell v. Geauga Cty. Court of

Common Pleas, 11th Dist. Geauga No. 2005-G-2661, 2005-Ohio-5762, ¶ 7; R.C. 2725.04(B);

and Boyd v. McGinty, 8th Dist. Cuyahoga No. 84476, 2004-Ohio-2704.

       {¶4} Donaldson has also failed to comply with R.C. 2969.25, which requires an affidavit

that describes each civil action or appeal filed by the relator within the previous five years in any

state or federal court. This failure also warrants dismissal of his petition. State ex rel. Zanders

v. Ohio Parole Bd., 82 Ohio St. 3d 421, 1998-Ohio-218, 696 N.E.2d 594 and State ex rel. Alford
v. Winters, 80 Ohio St. 3d 285, 1997-Ohio-117, 685 N.E.2d 1242.

         {¶5} Accordingly, the court dismisses the petition for habeas corpus.   Costs assessed

against the relator. This court directs the Clerk of the Cuyahoga County Court of Appeals to

serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R.

58(B).

         {¶6} Petition dismissed.



__________________________________
KENNETH A. ROCCO, JUDGE

LARRY A. JONES, SR., P.J., and
PATRICIA ANN BLACKMON, J., CONCUR